 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          In re PHILLIP O. EMIABATA,                          CASE NO. C17-1752MJP

11                                  Appellant,                  ORDER OF DISMISSAL

12                  v.

13          SPECIALIZED LOAN SERVICING,
            LLC, and AVAIL 1 LLC,
14
                                    Appellees.
15

16
            Appellant has had a bankruptcy appeal action pending before this Court since November
17
     2017. The Court will not retrace the winding path that this litigation has taken since its filing.
18
     There have been a series of starts and stops, with missteps from both the Court and the
19 Appellant. However, with Appellant’s filing of his Statement of Issues on Appeal (Dkt. No. 52)

20 and the creation of a briefing schedule (Dkt. No. 55), the matter appeared to be back on course

21 and headed to resolution. When the Court granted Appellant’s Motion for Extension of Time to

22 file his opening brief (Dkt. No. 58) on January 9, 2019, that order made clear that there would be
     no further continuances of this matter.
23

24


     ORDER OF DISMISSAL- 1
 1          On January 28, 2019, Appellant filed “Appellant Motion to Show Cause” (Dkt. No. 59), a

 2 pleading which claimed that Appellant believed his matter was still stayed, based on a recusal

 3 order which had been resolved in February of 2018. The Court rejected Appellant’s claim, as
     well as his request for a further continuance of 21 days “to correct the deficiencies,” and
 4
     reminded Appellant that the opening brief of his appeal was still due on February 7, 2019. (Dkt.
 5
     No. 60.) The order was mailed to Appellant by certified mail, return receipt requested, and the
 6
     Court received proof that the order had been delivered to Appellant’s address on February 1,
 7
     2019. (Dkt. No. 61.)
 8          Further proof that Appellant had received the Court’s order came on February 6, 2017, in
 9 the form of two new motions by Appellant. The first was entitled “Appellant Motion Asking the

10 Court to Correct Its Order on ‘Appellant Motion to Show Cause’” (Dkt. No. 62); essentially, a

11 motion for reconsideration of the Court’s previous order. In it, Appellant claimed that “there is

12 [] no Appellant Motion to Show Cause on the above case number 17-cv-01752-MJP with the
     Court.” (Id. at 2.) The Appellant further objected to the Court’s characterization of his earlier
13
     filing of an appeal with the Ninth Circuit as “improper.” (Id. at 3.) Appellant concludes by
14
     requesting “for the sake of Justice move this action to another District [Olympia] Washington
15
     State,” and for a 14 day extension of time to file the opening brief in his appeal. (Id. at 4.)
16
            Appellant’s motion for reconsideration is DENIED. Appellant most certainly did file an
17 Appellant Motion to Show Cause (attached to this order as “Exhibit A”). The Court has

18 previously explained to Appellant why his “interlocutory appeal” to the Ninth Circuit was

19 improper (see Dkt. No. 32 at 3-4) and will not repeat that analysis here; as the appeal has been

20 dismissed (see Dkt. No. 25), it is moot in any event. This Court is furthermore without

21 jurisdiction to transfer Appellant’s matter (a bankruptcy appeal governed exclusively by federal
     law) to a state court; Appellant’s previous motion for this Court to recuse itself has already been
22
     denied, and that denial affirmed by the Chief Judge of this District. (See Dkt. Nos. 17, 19.)
23

24


     ORDER OF DISMISSAL- 2
 1          Local Rule 7(h) requires a party moving for reconsideration to either demonstrate

 2 “manifest error” in the Court’s ruling or provide new facts or law relevant to the Court’s decision

 3 which could not have previously been produced. Appellant has done neither; his motion is
     without merit.
 4
            The second motion filed by Appellant on February 6 was “Plaintiff Second Motion for
 5
     Enlargement of Time to File Appellant Opening Brief.” (Dkt. No. 63.) Appellant cites as “good
 6
     cause” for his request the time he has been forced to expend addressing the Court’s “errors.” (Id.
 7
     at 2.) Again, Appellant’s motion is without merit. In the first place, he was clearly informed in
 8 the Court’s prior order granting his first request for an extension of time to file his opening brief

 9 “that there will be no further continuances granted in this matter.” (Dkt. No. 58 at 1.) In the

10 second place, the “errors” which he alleges the Court to have made were simply responses to

11 Appellant’s pleadings which the Court was required to rule upon; Appellant will not be heard to

12 claim “good cause” for a continuance based on the Court being forced to respond to a series of
     confusing procedural gambits interposed by Appellant in his action. The motion for a further
13
     extension of time to file his opening brief is DENIED.
14
            Which brings us to the current status of the case. February 7, 2019 – the final deadline
15
     Appellant was given to file his opening appellate brief – has come and gone without an opening
16
     brief having been filed. Appellant having been given ample opportunity to plead his substantive
17 case and having failed to adhere to the timelines set out by the Court, the Court is left with no

18 alternative but to DISMISS the matter for failure to prosecute.

19

20          The clerk is ordered to provide copies of this order to Appellant and to all counsel. The

21 Clerk’s Office is directed to mail a copy of this Order by certified mail (return receipt requested)

22 to Appellant.

23

24


     ORDER OF DISMISSAL- 3
 1         Dated this 21st day of February, 2019.

 2



                                                    A
 3

 4
                                                    Marsha J. Pechman
 5                                                  United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL- 4
                           EXHIBIT A
Case 2:17-cv-01752-MJP Document 59 Filed 01/28/19 Page 1 of 6
Case 2:17-cv-01752-MJP Document 59 Filed 01/28/19 Page 2 of 6
Case 2:17-cv-01752-MJP Document 59 Filed 01/28/19 Page 3 of 6
Case 2:17-cv-01752-MJP Document 59 Filed 01/28/19 Page 4 of 6
Case 2:17-cv-01752-MJP Document 59 Filed 01/28/19 Page 5 of 6
Case 2:17-cv-01752-MJP Document 59 Filed 01/28/19 Page 6 of 6
